DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 27, and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Messager et al. (Foreign Patent FR3031022 A1, hereby referred to as “Messager,” all citations taken from attached Espacenet Machine Translation) in view of Zech (U.S. Publication 2005/0163741 A1).
Re Claim 21, Messager discloses a refill for a hair treatment device, comprising an applicator member (page 4, paragraph [0003], line 160) impregnated with an anhydrous composition, wherein the applicator member has a density of between 0.11 and 0.25 g/cm3 (the examiner notes that this range falls within the fiber density range taught by Messager, i.e. 0.080 g/cm3 and 0.400 g/cm3 (page 4, paragraph [0003], line 160)). However, Messager is silent to the aqueous composition has a viscosity of between 4 and 250 centipoise and wherein the viscosity of the aqueous composition is measured at a pressure of 1.01325 105 Pa at temperature 22oC and at a shear rate of 1s-1.
Zech teaches cosmetic product application and preparations within the same field of endeavor of cosmetic product (examiner notes that Zech teaches of products applied to skin appendages such as hair, page 1, paragraph [002]) refills, wherein an aqueous composition has a viscosity of between 4 and 250 centipoises (the examiner notes Zech teaches a viscosity range of between 0.02 and 3.8 Pa*s, i.e. 20 to cosmetic product refill for a hair treatment device, comprising an application member, wherein the applicator member has a density of between 0.11 and 0.25 g/cm3. Although Zech is silent to an aqueous composition with a viscosity between 4 and 19 cps as claimed by the, it is well known in the art to conduct experimentation with varying viscosity ranges in order to further optimize the aqueous product refill’s application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair treatment refill of Messager to be impregnated with an aqueous composition with viscosity produced and measured at optimal ranges as taught by Zech to provide a cosmetic product refill that adheres well to hair fibers. Moreover, it would be obvious for one of obvious skill in the art to modify and adjust the viscosity of the aqueous composition outside of and/or within the viscosity range taught by Zech for further optimization of the refill’s adherence and application to hair fibers.  In addition, while it is noted that the density and viscosity ranges taught by Messager and Zech are broader, it is still evident of prima facie obviousness. Refer to MPEP § 2114.05, Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
However, the combination of Messager and Zech is silent to wherein the viscosity of the aqueous composition is measured at a pressure of 1.01325 105 Pa at temperature 22oC and at a shear rate of 1s-1.  Regarding the limitations directed to viscosity measurement parameters of Claim 21, it is the examiner's position that these limitations would be intrinsic properties of the composition because Zech suggests an identical composition with the same components including at least one or more non-silicone polymers and/or one or more silicone compounds (taught by Zech, page 1, paragraph [0005]). According to MPEP § 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical aqueous composition with the same components as applicant, the properties applicant discloses 
Re Claim 22, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above. Although Zech is silent to an aqueous composition with a viscosity between 4 and 19 cps as claimed by the, it is well known in the art to conduct experimentation with varying viscosities outside of and/or within the viscosity range taught by Zech in order to further optimize the aqueous product refill’s application.
Re Claim 23, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above. Additionally, Messager teaches the refill as claimed in Claim 1, wherein the applicator member is porous (page 4, paragraph [0003], line 135) to allow for effective saturation and retention of the anhydrous hair care product.
Re Claim 24, the claimed invention of Messager and Zech is disclosed in the rejection of Claim  above, wherein the applicator member has a density of between 0.11 and 0.15 g/cm3 (the examiner notes that this range falls within fiber density range taught by Messager, i.e. 0.080 g/cm3 and 0.400 g/cm3 (page 4, paragraph [0003], line 160)) and the aqueous composition has a viscosity greater than 20 centipoise, and/or less than 25 centipoise (the examiner notes that the range falls within the viscosity range  measured at 25oC taught by Zech refer to Abstract) to further narrow down and optimize the range(s) for the applicator member density and the aqueous composition viscosity. Although Messager and Zech are silent of disclosing specifically the temperature 220C for viscosity and density measurements, it is well known in the art to conduct experimentation with the appropriate temperatures, e.g. 25oC as taught by Zech, to measure viscosity and density. In addition, while it is noted that the density and viscosity ranges taught by Messager and Zech are broader, it is still evident of prima facie obviousness. Refer to MPEP § 2114.05, Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
25, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above. Additionally, Messager discloses the refill as claimed Claim 1, wherein the applicator member is a felt (page 4, paragraph [0003], line 136).
	Re Claim 26, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 25 above. Additionally, Messager discloses the refill as claimed Claim 25, wherein the fibers of the applicator member being oriented parallel or perpendicularly to the surface intended to be in contact with the hair to be treated (page 5, paragraph [0003], line 165) to orient the fibers of the applicator member, be it in parallel or perpendicularly, such that allows proper application of the cosmetic product, i.e. the cosmetic product refill.
Re Claim 27, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 25 above, wherein the fibers being oriented in a longitudinal direction (the examiner notes that Messager teaches the fibers are orientated along the longitudinal axis Z of the cavity, page 14, paragraph [0003], lines 565-566) of the applicator member,  parallel to the surface intended to be in contact with the hair to be treated to allow proper application of the cosmetic product, i.e. the cosmetic product refill, to the hair to be treated. 
Re Claim 29, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the applicator member is impregnated with aqueous composition.  Although Messager and Zech are silent of an aqueous composition with an initial degree of filling less than or equal to 90%, the examiner notes that Zech teaches suitable containers to accommodate for the aqueous composition application and function with an applicator element (page 7, paragraph [0072]) to appropriately preserve the structure of the aqueous composition (page 7, paragraph [0066]). Moreover, it is deemed prima facie obviousness in the art to determine variety of degrees of filling of the aqueous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
30, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the applicator member is impregnated with aqueous composition.  Although Messager and Zech are silent of an aqueous composition with an initial degree of filling less than or equal to 40%, the examiner notes that Zech teaches suitable containers to accommodate for the aqueous composition application and function with an applicator element (page 7, paragraph [0072]) to appropriately preserve th4e structure of the aqueous composition (page 7, paragraph [0066]. Moreover, it is deemed prima facie obviousness in the art to determine variety of degrees of filling of the aqueous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
Re Claim 31, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the applicator member is secured to a reservoir (taught by Messager, page 5, paragraph [0003], line 165) of aqueous composition (taught by Zech) to be applied to the hair to be treated to provide a structure that allows the applicator member to be impregnated with cosmetic product (taught by Messager, pages 4-5, paragraph [0003], lines 163-164) to be applied to the hair to be treated.
Re Claim 32, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 31 above, wherein the applicator member and the reservoir are saturated with an aqueous composition. Although Messager and Zech are silent of an aqueous composition with a volume of aqueous composition greater than 6 ml, it is deemed prima facie obviousness in the art to determine the appropriate volumes aqueous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
Re Claim 33, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the applicator member is saturated with an aqueous composition. Although Messager and Zech are silent of an aqueous composition with a volume of aqueous composition greater than 6 ml, it is deemed prima facie obviousness in the art to determine the appropriate volumes aqueous composition to address and optimize cost, as well as other factors correlated to the cosmetic product refill volume and filling, which include manufacturing packaging, shipping, and product refill storing. 
Re Claim 34 the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the applicator member has an elongate shape, with a rectangular or cruciform cross section, with a flat, pointed or rounded end that is intended to be in contact with the hair to be treated, (the examiner notes that Messager teaches the claimed invention, wherein the applicator member has an elongate shape, with a rectangular cross section, with a flat, pointed end that is intended to be in contact with hair to be treated, as shown in Reproduced Fig. 1 below) for optimal application and coverage of the cosmetic product on the hair to be treated. Although Messager and Zech are silent of an applicator member and/or with one or two bevels, it is understood that as Claim 34 is written, the bevels are not required. Moreover, it is well known in the art to conduct further modify the cross section and edges of the applicator member for better application of the cosmetic product.

    PNG
    media_image1.png
    572
    966
    media_image1.png
    Greyscale

Reproduced Fig. 1 (Messager, 2014)

Re Claim 35, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above.  Additionally, Messager teaches the refill as claimed in Claim 1, comprising a body delimiting a cavity that is formed at least partially by two opposite walls and a bottom and opens toward the outside by way of an opening, said applicator member being partially received in said cavity  (the examiner notes that Messager teaches that the applicator member shape is complementary to that of the cavity,  page 9, paragraph [0003], lines 339-346) and extending partially out of the cavity, through the opening (page 3, paragraph [0003], lines 112-119) to encase the cosmetic product refill such that allows for the cosmetic product refill to be maintained within the hair treatment device and to be applied efficiently to the hair to be treated. 
Re Claim 36 the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the aqueous composition comprises one or more non-silicone surfactants and/or one or more silicone compounds (taught by Zech, page 1, paragraph [0005]), the non-silicone surfactant(s) being chosen from anionic, cationic, nonionic or amphoteric surfactants (the examiner notes that the non-silicone surfactants, i.e. anionic, cationic, non-ionic, or amphoteric, are taught by Zech, page 3, paragraph [0020]) to optimize the formulation of the aqueous composition within the cosmetic product refill, as well as to optimize the application and adhesion of the cosmetic product to the hair to be treated.
Re Claim 37, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 36 above. Additionally, Zech teaches the aqueous composition comprises one or more silicone oils, in a content of about 0 and 5% by weight, and preferably between 0.1 and 1% by weight (page 6, paragraph [0061]) to prevent foaming of the aqueous composition during manufacture or in use. Although Messager and Zech are silent to an aqueous composition in a content of between and 5% and 10% by weight by weight, relative to the total weight of the composition, the overlapping ranges of silicone oil content between 0.01% and 10% by weight (relative to total weight of composition) as claimed by the applicant, and the ranges of about 0 and 5% by weight, and preferably between 0.1 and 1% by weight (page 6, paragraph [0061]) of silicone compounds taught by Zech are evidence of prima facie obviousness. 
Re Claim 38 the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the aqueous composition comprises one or more fatty substances (the examiner notes that Zech teaches fatty substances, specifically fatty acids and fatty alcohols, page 5, paragraph [0049]) to act as suitable surface-active agents (taught by Zech, page 5, paragraph [0049]) and/or one or more non-silicone polymers (non-silicone polymers, i.e. anionic, cationic, non-ionic, or amphoteric, are taught by Zech,  page 3, paragraph [0020]).
Re Claim 39 the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above, wherein the aqueous composition is in the form of an emulsion as further disclosed by Zech, for the purpose of preventing foaming of the aqueous composition during manufacture or in use (page 6, paragraph [0061]). 
40, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above.  Additionally, Zech teaches that the aqueous composition can be provided in cosmetic product refill article comprising a closed package (the examiner notes that Zech teaches suitable containers to accommodate for the aqueous composition application and function with an applicator element (page 7, paragraph [0072]) and at least one cosmetic product refill as claimed in Claim 1, in the package to appropriately preserve the structure of the aqueous composition (page 7, paragraph [0066]). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Messager (Foreign Patent FR3031022 A1, Espacenet Machine Translated) in view of Zech (U.S. Publication 2005/0163741 A1), and further in view of Glenn et al. (U.S. Publication 2008/0087294 A1, hereby referred to as “Glenn”).
Re Claim 28, the claimed invention of Messager and Zech is disclosed in the rejection of Claim 21 above.  However, Messager and Zech are silent of applicator member2Docket No. 522218US Preliminary Amendmentis made of polyethylene, of polypropylene, or of a mixture of polyethylene and polypropylene.
Glenn teaches a similar configuration of the claimed invention, wherein the applicator member is taught as two plates (page 1, Abstract), and a cosmetic product refill taught as a containment zone (page 2, paragraph [0013]). Additionally, Glenn teaches each plate to be manufactured from a known material or combination of materials capable of supporting a hair treatment composition (page 3, paragraph [0033]). Moreover, Glenn discloses that suitable materials as polymer resins, such as polyolefin e.g. polypropylene, polyethylene, or polyethylene terephthalate composition (page 3, paragraph [0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Messager and Zech to modify the applicator fiber members made of polyethylene, of polypropylene, or of a mixture of polyethylene as taught by Glenn to improve the application of aqueous composition to hair to be treated. 

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, on pgs. 7-11, filed 02/04/2022, the examiner notes that the references applied in the prior rejections of the Non-Final Rejection, filed on 11/04/2021 are still valid under 35 U.S.C. § 103. Refer to applicant’s arguments and examiner’s corresponding responses below:
Applicant’s argument:  Claim 21 recites an applicator member saturated with an aqueous composition…and the viscosity of the aqueous composition is measured at a pressure of 1.01325 105 Pa at temperature 22oC and at a shear rate of 1s-1.  
Examiner’s response:  Although the combination of prior art references (i.e. Messager and Zech) are silent to the aforementioned viscosity measurement parameters and respective values, the examiner notes that these limitations would be intrinsic properties of the aqueous composition and that products of identical chemical composition cannot have mutually exclusive properties (refer MPEP § 2112.02 Process Claims).  Additionally, the examiner notes that Zech suggests an identical aqueous composition with the same components (e.g. non-silicone polymers, silicone compounds, page 1, paragraph [0005]). Thus, the limitations regarding viscosity measurement are met. Refer to In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant’s argument: A fiber density of between 0.080 g/cm3 and 0.400 g/cm3 is taught by Messager, while claimed range between 0.11 and 0.25 g/cm3.
Examiner’s response:  With regards to range of fiber density, the examiner notes that Messager teaches the claimed density range with sufficient specificity. Based on calculations shown in Fig. 2 below, there is a significant overlap, approximately 44%, between the range disclosed by Messager and that of the Applicant. While 

    PNG
    media_image2.png
    173
    816
    media_image2.png
    Greyscale

Fig. 2
Applicant’s argument:  Zech discloses an aqueous-based preparation for application to skin or skin appendages, wherein viscosity range is between 0.02 and 3.8 Pa*s (i.e. between 20 and 3800 cps). Thus, viscosity of between 4 and 250 cps cannot be deduced from Messager and Zech.
Examiner’s response:  With regards to range of viscosity, the examiner notes that overlapping of ranges are evidence of prima facie obviousness. In addition, the examiner reiterates, as stated in the Non-Final Rejection filed 11/04/2021, Zech teaches an aqueous-based preparation to skin appendages, such as hair [0002]. 
Applicant’s argument:   The specific claimed parameters (aqueous composition, specific viscosity and specific density) are essential to produce a “synergic combination” and 
Examiner’s response:  With regards to the combination of the density of the applicator member, and the type/viscosity of the aqueous composition on the hair, the office does not find the relationship of said parameters and characteristics to be “surprising(ly),” unexpected results, as stated by the applicant.  The examiner notes that the inverse relationship between fiber density and viscosity of composition to be applied to hair is inherent. Furthermore, the examiner concludes that applicant does not provide any evidence demonstrating the difference between the inventors’ results versus expected results as taught by the prior art to lead the office to believe said inventors’ results are unexpected results. Refer to MPEP § 716.02, Allegations of Unexpected Results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772